Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 1, 2018

                                      No. 04-17-00564-CV

                 IN THE INTEREST OF K.M.G. AND G.S.G., CHILDREN,

                  From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016EM500250
                       Honorable John D. Gabriel, Jr., Judge Presiding


                                         ORDER
        According to our records, you are the attorney for the appellee. This is to notify you that
appellee’s brief has not been filed. Please respond to this court in writing within ten days of the
date of this letter. Your response should state a reasonable explanation for failing to timely file
the brief. It should also demonstrate that you are taking affirmative steps to remedy the
deficiencies. If you intend for your response to serve as a motion for extension of time, it must
comply with Rule 10.5 of the Texas Rules of Appellate Procedure and the Fourth Court of
Appeals’ local rules.

       If we do not receive an adequate response from you within ten days, we will set the
appeal “at issue,” and it will be set for submission without an appellee’s brief.




                                                     _________________________________
                                                     Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of February, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court